Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2006, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: September 26, 2006 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: September 26, 2006 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A July 31, 2006 Putnam Investors Fund Putnam Voyager Fund Putnam Premier Income Trust Putnam AMT Free-Insured Municipal Fund 2AQ Putnam Research Fund 2AP Putnam Growth Opportunities Fund Putnam Tax Free High Yield Fund The George Putnam Fund of Boston Putnam Vista Fund Putnam OTC & Emerging Growth Fund Putnam RetirementReady 48P Putnam RetirementReady Maturity 48I Putnam RetirementReady 2010 48W Putnam RetirementReady 2015 49D Putnam RetirementReady 2020 49K Putnam RetirementReady 2025 49R Putnam RetirementReady 2030 49Y Putnam RetirementReady 2035 40F Putnam RetirementReady 2040 40M Putnam RetirementReady 2045 7CR Putnam RetirementReady 2050
